United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 99-4205
                                    ___________

Varnice Parker,                      *
                                     *
                   Appellant,        * Appeal from the United States
                                     * District Court for the Eastern
      v.                             * District of Arkansas.
                                     *
Kenneth S. Apfel, Commissioner,      *      [UNPUBLISHED]
Social Security Administration,      *
                                     *
                   Appellee.         *
                                ___________

                              Submitted: December 22, 2000

                                   Filed: December 26, 2000
                                    ___________

Before BEAM, FAGG, and LOKEN, Circuit Judges.
                           ___________

PER CURIAM.

      Varnice Parker appeals the district court's denial of Parker's Federal Rules Civil
Procedure 59(e) motion requesting the court amend its judgment in her disability
benefits case to reflect its remand was under sentence four of 42 U.S.C. § 405(g).
While this appeal was pending, the administrative law judge (ALJ) reconsidered
Parker's claim and entered an order awarding Parker benefits back to her claimed onset
date of disability. We conclude the ALJ's decision granted Parker all the relief she
sought and thus mooted this appeal. See Burton v. Daniels, 815 F.2d 1239, 1241 (8th
Cir. 1987) (Commissioner mooted claimants' appeal for immediate reinstatement of
their benefits by reinstating claimants' benefits while their appeal was pending; thus,
there was no "live controversy" to adjudicate).

      Accordingly, we dismiss Parker's appeal as moot.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-